UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


JOSEPH POINDEXTER,                                )
                                                  )
           Plaintiff,                             )
                                                  )
                   v.                             )    Civil Case No. 08-1883 (RJL)
                                                  )
D.C. DEPARTMENT OF                                )
CORRECTIONS, et a/.                               )
                                                  )
            Defendants.                           )


                                       ORDER

     For the reasons set forth in the Memorandum Opinion entered this date, it is this

u s1-
    day of September, 2012, hereby

     ORDERED that the defendants' Alternative Motion to Transfer Venue [Dkt. #72]

is GRANTED.

     SO ORDERED.




                                               Q~
                                               RICHARDfTN
                                               United States District Judge